WiNbokne, J.
The first two questions, and the ones mainly debated on this appeal, challenge the rulings of the court in overruling defendants’ motions for judgment as of nonsuit, and in refusing to give per*296emptory instructions as requested by them on the fourth and fifth issues, which appellants say are susceptible of collective argument.
In brief of appellants, in stating the facts, it is conceded that “the evidence is uncontradicted that Miss Fesler both slapped and pulled or dragged the plaintiff to the ground repeatedly during the brief period of the altercation,” and that “the evidence is conflicting as to whether defendant Garrett participated in the assault.” And no argument is advanced by them that judgment as of nonsuit should have been allowed on account of insufficient evidence to take the case to the jury on the first two issues. But the debate here is around the question as to whether there is sufficient evidence to support plaintiff’s attack upon the release pleaded in the answers,—that is, to support her allegations that its execution by her was due to a mistake, induced by fraud on the part of defendant Garrett.
In this connection when considering defendants’ demurrer to the evidence entered at the close of all the evidence, that is, motion for judgment as in case of nonsuit entered at that stage of the trial, pursuant to provisions of G. S., 1-183, as well as peremptory instructions requested by them, the evidence is to be taken in the light most favorable to plaintiff, and she is to be given the benefit of every fact or inference of fact pertaining to the issues involved, which may be reasonably deduced from the evidence. Nash v. Royster, 189 N. C., 408, 127 S. E., 356; Cole v. R. R., 211 N. C., 591, 191 S. E., 353.
Applying this rule to the evidence shown in the record on this appeal, we are of opinion that the evidence is sufficient to take the case to the jury, and to support an affirmative answer to the fourth and fifth issues. The allegations of plaintiff in her reply are sufficient to raise these issues. These allegations constitute the framework, and the evidence favorable to her is sufficient to justify the allegations and to give form to the case. A recital of the evidence would be repetitious, and would serve no useful purpose. Indeed, as stated in Cole v. R. R., supra. “It should be remembered the testimony is in sharp conflict, and the jury has accepted the plaintiff’s version of the matter.”
“Fraud, actual and constructive, is so multiform as to admit of no rules or definitions. Ut is, indeed, a part of equity doctrine not to define it,’ says Lord Ilardudcke, lest the craft of men should find a way of committing fraud which might escape such a rule or definition.’ Equity, therefore, will not permit 'annihilation by definition,’ but it leaves the way open to punish frauds and to redress wrongs perpetrated by means of them in whatever form they may appear. The presence of fraud, when resorted to by an adroit and crafty person, is at times exceedingly difficult to detect. Indeed, the more skillful and cunning the accused, the less plainly defined are the badges which usually denote it. Under *297such conditions, the inferences legitimately deducible from all the surrounding circumstances furnish, in the absence of direct evidence, and often in the teeth of positive testimony to the contrary, ample ground for concluding that fraud has been resorted to and practiced by one or more of the parties,” Stacy, J., in Oil Co. v. Hunt, 187 N. C., 157, 121 S. E., 184. Sec also S. v. Lea, 203 N. C., 13, at p. 30, 164 S. E., 737, as applied to conspiracies. The principles there stated are applicable to the present action.
Appellants contend further that plaintiff’s testimony pertaining to failure of consideration cannot obtain for that the examining or certifying officer taking the acknowledgment of plaintiff to the release complied with the provisions of G. S., 52-12. However, the jury having found in answer to the fourth issue that the release was obtained by fraud, there is no contract between the husband and wife to which the provisions of G. S., 52-12, could apply.
Appellants further assign as error the failure of the court to allow their motion to set aside the verdict for excessiveness may not be sustained. Such motion is addressed to the sound discretion of the trial court, and is not reviewable on the showing here made. Edmunds v. Alien, ante, 250, and cases cited.
All other assignments of error in support of which argument is made in brief of appellants, have been given due consideration, and prejudicial error is not made to appear.
Therefore, in the trial below, there is
No error.